DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 06/02/2022.
	Claims 1-8, 21-24, 26, 27, and 29-34 are pending in this application, of which claims 30-32 are new claims.
	Claims 9-20, 25, and 28 have been cancelled.

Claim Objection

2.	The claim is objected to for the following reason:
	In claim 32, the limitation “the metal-containing layer” lacks an antecedent basic.  It is believed the claimed limitation herewith should be – the metal or metallic compound layer --.
	Appropriate correction is required.
	
Remarks

3.	Applicant’s remarks have been fully considered, but are moot in view of the new region.  See details below.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 21-24, 26, 29, and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hshieh (US 7,863,685)
Regarding claim 21, Hshieh discloses a method of fabricating an integrated circuit, comprising: 
forming first and second trenches (1st Trench, 2nd Trench, see annotated fig. 1D below) within a lightly doped n-type epitaxial layer (N-Epitaxial) over a semiconductor substrate (N-substrate); 
forming first and second p-type body regions (P-Body 1, P-Body 2) between the first and second trenches, and respective first and second n+ source regions (Source 1, Source 2) over the first and second body regions, the first and second p-type body regions being between a first elevation (let say, the first elevation is at or about the bottom of the first or the second trench shown in annotated fig. 1D below) above the substrtate and a second elevation (at or above the bottom of the 1st or 2nd source region) above the substrate; 
forming a metal or metallic compound layer (metal contact) that touches the first and second body regions and the first and second source regions, and touches the epitaxial layer between the first and second body regions at a third elevation between the first and second elevations.  See also figs. 1C, 2-7.

    PNG
    media_image1.png
    911
    964
    media_image1.png
    Greyscale




Regarding claim 22, Hshieh discloses the method of claim 21, wherein the metal or metallic compound layer comprises TiN or TaN.  See figs. 2-7, and col. 4, lines 5-58.

Regarding claim 23, Hshieh discloses the method of claim 21, wherein the metal or metallic compound layer comprises a refractory metal.  See figs. 1.

Regarding claim 24, Hshieh discloses the method of claim 21, further comprising forming respective first and second polysilicon field plates within the first and second trenches, and forming respective first and second polysilicon gates over the first and second field plates.  See figs. 2-7.

	Regarding claim 26, Hshieh discloses the method of claim 21, wherein the metal or metallic compound layer (metal contact) forms a Schottky contact with the lightly doped n-type epitaxial layer (N-epitaxial).  See fig. 1D.

	Regarding claim 29, Hshieh discloses the method of claim  21, wherein the first and second source regions (Source 1, Source 2) are respective portions of first and second vertical trench gate MOSFETs, the first and second vertical trench gate MOSFETs being part of a two-dimensional array of vertical trench gate MOSFETs, each neighboring pair of vertical trench gate MOSFETs being separated by a corresponding Schottky contact for which the metal or metallic compound layer contacts the n-type epitaxial layer.  See the annotated fig. 1D above.

	Regarding claim 30, Hshieh discloses the method of claim 29, wherein the semiconductor substrate is configured to operate as a drain region of the first and second vertical trench gate MOSFETs.  See fig. 1E.

	Regarding claim 31, Hshieh discloses the method of claim 26, wherein forming the Schottky contact includes etching through the first and second source regions and into the first and second body regions.  See fig. 1D.

	Regarding claim 32, Hshieh discloses the method of claim 21, wherein the metal/metallic compound layer connects the first n- type region to the first p-type region, and connects the second n-type region to the second p-type region.  See fig. 1D.

	Regarding claim 33, Hshieh discloses a method of fabricating an integrated circuit, comprising forming first and second trenches (1st trench, 2nd trench, see the annotated drawing of fig. 1D above) within a lightly doped n-type epitaxial layer (N-Epitaxial) over a semiconductor substrate (N-Substrate); 
	forming first and second p-type body regions (P-Body 1, P-Body 2) between the first and second trenches, and respective first and second n+ source regions (Source 1, Source 2) over the first and second body regions, the first and second p-type body regions extending from a first elevation (let say, the first elevation is at or about the bottom of the first or the second trench shown in annotated fig. 1D below) above the substrate to a second elevation (at or above the bottom of the 1st or 2nd source region) above the substrate; 
	forming a metal or metallic compound layer (metal contact) that touches the first and second body regions and the first and second source regions, and touches the epitaxial layer between the first and second body regions at a third elevation between the first and second elevations.  See also figs. 1C, 2-7.

	Regarding claim 34, Hshieh discloses the method of claim 33, wherein the metal or metallic compound layer forms a Schottky contact with the lightly doped n-type epitaxial layer.  See fig. 1D.

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hshieh (US 7,863,685)
	Regarding claim 27, Hshieh discloses the method of claim 21, comprising all claimed limitations, as discussed above, except for wherein a thickness of the metal or metallic compound layer is within a range between about 10 nm and about 50 nm.  

	However, since the claimed ranges of thickness of the metal/metallic compound layer is very broad, it would have been obvious to one of ordinary skills in the art at the time the invention was made that the metal/metallic compound layer of Hshieh can be changed or modified to any suitalbe thichnesses, including thicknesses that fall within such broadly claimed ranges.  It has been held that a change in the thickness generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP §2144.04).  
	In addition, there is no persuasive evidence in the instant specification showing that the claimed thickness is significant or bear any critical point/value that would establish patentability.  The claimed limitation relating to the thickness of the metal/metallic compound layer is not sufficient to patentable distinguish over the prior art.  See MPEP §2144.04.  
	It would have been obvious that a mere change in size/thickness of a component is generally recognized as being within the level of ordinary skill in the art, or that a change in size/thickness of a component would be an unpatentable modification. 

Allowance

8.	Claims 1-8 have been allowed.  
	Claims 26, 27, and 29 have been redirected to depend from claims 21, and are no longer allowed.  See the rejection above.


Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        June 3, 2022